Citation Nr: 9912989	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a heart condition 
manifested by a myocardial infarction.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran has not had any periods of active duty but has 
indicated that he did serve in the Puerto Rico National Guard 
from March 1973 to July 1997 and that he was serving on 
inactive duty for training as of September 27, 1996, when the 
myocardial infarction that eventually led to this appeal 
occurred.  The Board notes that the veteran's entire period 
of service as a reservist has not been verified.  However, 
there is no need for any such additional development, as the 
military records in the file support the veteran's contention 
of having been on inactive duty for training as of September 
27, 1996, and, as thoroughly explained in the body of the 
present decision, the claim that has been presented for the 
Board's review lacks legal merit or entitlement under the 
law.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO), which denied a claim for service 
connection for a heart condition.


FINDING OF FACT

The acute infero-lateral myocardial infarction that the 
veteran suffered in September 1996, while serving as a 
reservist for the Puerto Rico National Guard on inactive duty 
for training, is considered part or a manifestation of a 
disease, but not an injury, for VA purposes.


CONCLUSION OF LAW

The veteran has submitted a claim for service connection for 
a heart condition manifested by a myocardial infarction that 
is not plausible or capable of substantiation, as it lacks 
legal merit or entitlement under the law.  38 U.S.C.A. 
§§ 101(2),(24), 1110, 1131, 7104(c) (West 1991); 38 C.F.R. 
§§ 3.6, 3.303, 19.5 (1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for Veterans Claims (Court) has said that 
VA's statutory "duty to assist" under 38 U.S.C.A. § 5107(a) 
(West 1991) does not arise until there is a well-grounded 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In discussing every claimant's duty to submit a claim that is 
well-grounded, i.e., plausible or capable of substantiation, 
the Court has also said that, in cases in which the law and 
not the evidence is dispositive, a claim of entitlement to VA 
benefits shall be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, in this regard, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

The term "veteran" means "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  "In line of duty" means an injury 
or disease incurred or aggravated during a period of active 
military, naval, or air service.  38 C.F.R. § 3.1(m) (1998) 
(emphasis supplied).

"Active military, naval, and air service" includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1998).  See, generally, Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  "Inactive duty 
training" includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under Title 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(23) (West 1991); 38 C.F.R. § 3.6(d)(4) (1998).

In the consideration of appeals, the Board is bound by 
applicable statutes, VA regulations and precedent opinions of 
VA's General Counsel.  See, 38 U.S.C.A. § 7104(c) (West 
1991); see, also, 38 C.F.R. § 19.5 (1998).

The veteran's contentions and the facts of the present case:

In essence, the veteran claims that he is entitled to be 
service-connected for the heart condition that led to an 
acute myocardial infarction on September 27, 1996, while 
serving on inactive duty for training, since he believes that 
this condition is related to service.

The evidence of record, which includes reports of medical 
history and reports of medical examination that were dated in 
February 1973, September 1981, February 1986 and August 1990, 
as well as the report of a medical examination that was 
conducted in July 1994, reveals that, while serving in the 
Puerto Rico National Guard since early 1973, the veteran 
always denied ever having had, or currently having, heart 
trouble and his heart was always clinically evaluated as 
normal.

According to a Statement of Medical Examination and Duty 
Status (DA Form 2173) that was dated on September 28, 1996, 
the veteran had had a sharp onset of chest pain the night 
before, after dinner, for which he was referred to the San 
Cristóbal Hospital (a private hospital in Cotto Laurel, 
Puerto Rico), where he was hospitalized on the 28th.  This 
record also reveals that, at the time, the veteran was 
serving on inactive duty for training and that that period 
had started on September the 27th and would end on September 
the 29th.  A formal line of duty investigation reportedly had 
been requested.

Records from the above private hospital produced on the day 
of the admission reveal a diagnosis of an acute infero-
lateral myocardial infarction, with arterial hypertension, 
and private medical records produced shortly thereafter, on 
October 1, 1996, indicate that an echocardiogram/doppler 
study revealed a normal spectral doppler for the veteran's 
age (reported as 45), a normal cardiac valve motion, a mild 
left ventricular enlargement with mild systolic dysfunction, 
but with normal atrial dimensions, and severe hypokinetic 
inferior and posterior walls.

An October 1996 letter from an official from the Puerto Rico 
National Guard confirms the circumstances surrounding the 
above myocardial infarction of September 27, 1996, and the 
fact that the disease or injury occurred while the veteran 
was performing "duty under Title 32, Section 502 Inactive 
Duty Training Section 503 annual field training."  It also 
reveals that the line of duty determination was still under 
investigation.

Analysis:

At the outset, it is noted that the claimant in the present 
case qualifies as a veteran, insofar as it has been shown 
that he did serve on inactive duty for training as a member 
of the National Guard of a state under 32 U.S.C.A. §§ 502 and 
503.  However, the threshold determination of whether the 
veteran has actually met his initial duty to submit a claim 
for service connection that is plausible or capable of 
substantiation has to be answered before the Board can 
consider the claim on its merits.

As noted earlier, the veteran is claiming service connection 
for an acute myocardial infarction that occurred while 
serving on inactive duty for training and the record is clear 
in that that is what occurred.  However, as noted above, VA 
regulation specifically provides for compensation benefits to 
be paid for disability or death resulting only from any 
injuries incurred in or aggravated during the veteran's 
period of inactive duty for training.  Therefore, the 
question that the Board needs to address at this point, in 
order to determine whether he has presented a plausible 
claim, is whether the myocardial infarction that the veteran 
suffered in September 1996 constitutes an injury, for VA 
purposes, so as to warrant consideration of the claim for 
service connection on the merits.  The Board notes that both 
VA's General Counsel and the Court have already answered this 
specific question.

VA's General Counsel has stated, in a precedent opinion, that 
a myocardial infarction sustained during mandatory heavy 
exertion during inactive duty training did not constitute an 
"injury" within the meaning of 38 U.S.C. § 101(24), so as 
to establish incurrence of a disability during such duty, or 
aggravation by injury of a preexisting disorder.  See, 
VAOPGCPREC 86-90 (O.G.C. Prec. 86-90).  In this opinion, the 
General Counsel detailed the legislative history of 38 U.S.C. 
§ 101(24) and referenced legal precedent which included cases 
arising under state and federal workers' compensation laws.  
With respect to cardiovascular disease incurred in or 
aggravated by inactive duty training, the General Counsel 
stated the following:

We acknowledge the Veterans 
Administration's policy of making 
determinations of service connection 
"under a broad and liberal 
interpretation" of the law, 38 C.F.R. § 
3.303(a), but the Agency also has a legal 
obligation to restrict benefit grants to 
those intended by Congress. We conclude 
that it was the intention of Congress, 
when it defined active service in 38 
U.S.C. § 101(24), to exclude inactive 
duty training during which a member was 
disabled or died due to nontraumatic 
incurrence or aggravation of a disease 
process, and that manifestations of 
cardiovascular disease, such as heart 
attacks of nontraumatic origin, fall 
within the excluded class of disability, 
i.e., do not constitute injuries under 
the statute.

VAOPGCPREC 86-90 at 11 (O.G.C. Prec. 86-
90).

As noted earlier, precedent VA General Counsel opinions are 
binding on the Board.  See, in this regard, 38 U.S.C.A. § 
7104(c) (West 1991); 38 C.F.R. § 19.5 (1998).  Furthermore, 
in 1993, the Court upheld the above General Counsel opinion, 
holding that a myocardial infarction (which the Court defined 
in the same case as a heart attack, or an acute episode of 
heart disease due to insufficient blood supply to the heart 
muscle itself, especially when caused by a coronary 
thrombosis or a coronary occlusion) was not an injury for 
purposes of service connection for inactive duty training 
reservists.  The Court stated that the above VA's precedent 
opinion was not inconsistent with the statutory mandate and 
did not frustrate the policy that Congress sought to 
implement.  Also, the Court held that a Board's determination 
that a myocardial infarction was not an injury for purposes 
of service connection for inactive duty training reservists 
gave effect to the unambiguously expressed intent of 
Congress.  See, Brooks v. Brown, 5 Vet. App. 484, at 484 and 
at 486- 487 (1993).

Since a myocardial infarction is not an injury for VA 
purposes and, by definition, the underlying "heart 
condition" that caused that injury is a disease, the Board 
has no other recourse but to conclude that the heart 
condition for which the veteran is seeking service connection 
cannot be service-connected, as a matter of law.  The claim 
lacks legal merit or entitlement under the law and, as such, 
it has failed, and must be denied.

The Board is certainly aware of the fact that a line of duty 
determination appears not to have been made in the present 
case and that such a determination should precede any grant 
of service connection.  No need to remand this matter for 
such a determination has arisen, however, due to the fact 
that, due to other (aforementioned) deficiencies, the claim 
has been found to lack legal merit or entitlement under the 
law.

The Board wishes also to make it clear that it is both 
sympathetic to the veteran's claim and appreciative of the 
service that he provided as a National Guard reservist for 
many years.  However, the Board is constrained to apply the 
law and regulations of the Department and is not free to 
ignore the requirements set forth therein.  38 U.S.C.A. § 
7104(c) (West 1991).  The facts of this case are not in 
dispute and the application of the law to the facts is 
dispositive of the appealed matter.  As previously stated, 
where there is no entitlement under the law to the benefit 
sought, the claim should be denied based on the absence of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a heart condition manifested by a 
myocardial infarction is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

